

116 HR 6546 IH: Wildfire and Community Health Response Act of 2020
U.S. House of Representatives
2020-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6546IN THE HOUSE OF REPRESENTATIVESApril 17, 2020Mr. Neguse (for himself and Mr. Curtis) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Agriculture and the Secretary of the Interior to jointly report to Congress on certain efforts to address the COVID–19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the Wildfire and Community Health Response Act of 2020.2.Report on wildfire risk during COVID–19 pandemic(a)First reportNot later than May 31, 2020, the Secretaries concerned shall jointly submit to Congress a report on—(1)the activities that the Department of Agriculture and the Department of the Interior, respectively, have carried out, are carrying out, or will carry out to—(A)mitigate wildfire risk during the COVID-19 pandemic, including activities to minimize the impact of wildfires on the respiratory health of communities;(B)identify methods of fuels reduction used during the COVID-19 pandemic to minimize the threat of wildfire on National Forest System lands and public lands; and(C)slow the spread of COVID–19 between firefighters and emergency response teams; and(2)the recommendations of the Secretaries concerned with respect to the Federal support necessary to carry out the activities described in paragraph (1).(b)Second reportNot later than December 31, 2020, the Secretaries concerned shall jointly submit to Congress a report on—(1)the activities and recommendations described in paragraphs (1) and (2) of subsection (a); and(2)the outcomes of the forest and wildfire management in response to the COVID-19 pandemic and the recommendations of the Secretaries with respect to such outcomes. (c)Secretaries concerned definedIn this section, the term Secretaries concerned means—(1)the Secretary of Agriculture, with respect to National Forest System lands; and(2)the Secretary of the Interior, with respect to public lands.